UNPPED HEAPS FASTRRE QOCHMICFOR Figcpie/ Peter Ga ARYLAND

 

Phillip Kraft, Individually and on Behalf of all others similarly situated

 

Plaintiff
vs. Case No.: 1:19-cv-03502-RDB
Under Armour, Inc., et al.
Defendant(s)
AFFIDAVIT OF SERVICE

 

I, Vincent Piazza, a Private Process Server, being duly sworn, depose and say:

That I have been duly authorized to make service of the Summons and Class Action Complaint Jury Trial Demanded in the above
entitled case.

That I am over the age of eighteen years and not a party to or otherwise interested in this action.

That on 12/16/2019 at 12:45 PM, I served David E. Bergman, Under Armour Inc. c/o The Corporation Trust, Inc., Resident Agent
with the Summons and Class Action Complaint Jury Trial Demanded at 2405 York Road, Suite 201, Lutherville Timonium,
Maryland 21093 by serving Rebecca Gott, Intake Specialist, authorized to accept service.

Rebecca Gott is described herein as:

Gender: Female Race/Skin: White Age:31 Weight: 140 Height: 5'6" Hair: Black Glasses: No

I declare under penalty of perjury that this information is true and correct.

 

alls[ig WWYY™

’

 

Excented On Vincent Piazza

Client Ref Number:N/A
Job #: 1571943

 

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050
Case 1:10-¢6y-03502-REB Dosumeahes Fieea499591 Fags,6attQ o

AO 440 (Rev. 06/12) Summons ina Civil Action

UNITED STATES DISTRICT COURT

for the
District of Maryland

 

Phillip Kraft

 

Plaintiff(s)
Vv.

Under Armour, Inc., Kevin A. Plank, Patrik Frisk,
David E. Bergman, and Lawrence "Chip" Molloy

Civil Action No. RDB-19-3502

 

Defendant(s)

Nee Nee ee ae a a OS SES SS

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) a E. Bergman, c/o Under Armour, Inc., 1020 Hull Street, 3rd Floor, Baltimore, MD

Serve on Resident Agent:
The Corporation Trust, Inc., 2405 York Road, Suite 201, Lutherville Timonium, MD
21093

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: :
Daniel S. Sommers

Cohen Milstein Sellers & Toll PLLC
4100 New York Ave. NW, Suite 500
Washington, D.C. 20005

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 12/9/2019
Signature of

 
